UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A (Amendment No.2) CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 2, 2014 REMARK MEDIA, INC. (Exact name of registrant as specified in its charter) Delaware 001-33720 33-1135689 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 3930 Howard Hughes Parkway, Suite 400, Las Vegas, Nevada (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (702) 701-9514 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Explanatory Note On May 7, 2014, Remark Media, Inc. (the “Company” or “Remark”) filed a Current Report on Form 8-K (the “Original 8-K”) with the Securities and Exchange Commission disclosing its acquisition of Hotelmobi Inc. (“Hotelmobi”), a company engaged in the business of developing, owning and operating mobile hotel booking applications, pursuant to an Agreement and Plan of Merger, dated as of May 2, 2014, by and among Remark, Roomlia, Inc., a wholly-owned subsidiary of the Company, and Hotelmobi. On July18, 2014, the Company filed an amendment to the Original 8-K to include the financial statements required by Items 9.01(a) and 9.01(b) of Form 8-K. This Amendment No. 2 is being filed to reflect corrections to the pro forma financial information required by Item 9.01(b) of Form 8-K.No further changes have been made. Item 9.01. Financial Statements and Exhibits. (a) Financial Statements of Businesses Acquired. Audited Consolidated Financial Statements of Hotelmobi Inc. · Report of Independent Registered Public Accounting Firm · Balance Sheets as of December 31, 2013 and 2012 · Statements of Operations for the year ended December 31, 2013, the period from October 1, 2012 (date of inception) through December 31, 2012 and the period from October 1, 2012 (date of inception) through December 31, 2013 · Statements of Stockholders’ Equity (Deficit) for the year ended December 31, 2013 and the period from October 1, 2012 (date of inception) through December 31, 2013 · Statements of Cash Flows for the year ended December 31, 2013, the period from October 1, 2012 (date of inception) through December 31, 2012 and the period from October 1, 2012 (date of inception) through December 31, 2013 · Notes to the Financial Statements Unaudited Consolidated Financial Statements of Hotelmobi Inc. · Unaudited Statements of Operations for the three months ended March 31, 2014 and 2013 and the period from October 1, 2012 (date of inception) through March 31, 2014 · Unaudited Statements of Cash Flows for the three months ended March 31, 2014 and 2013 and the period from October 1, 2012 (date of inception) through March 31, 2014 (b) Pro Forma Financial Information. · Unaudited Pro Forma Combined Balance Sheet as of March 31, 2014 · Unaudited Pro Forma Combined Statements of Operations for the three months ended March 31, 2014 and the year ended December 31, 2013 · Notes to Unaudited Pro Forma Combined Financial Statements (d) Exhibits. Exhibit No. Description Consent of Cherry Bekaert LLP. 9.01(a)Financial Statements of Business Acquired AUDITED CONSOLIDATED FINANCIAL STATEMENTS OF HOTELMOBI INC. REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Hotelmobi, Inc. We have audited the accompanying financial statements of Hotelmobi, Inc. (a development stage company), which comprise the balance sheets as of December 31, 2013 and December 31, 2012, and the related statements of operations, stockholders’ equity, and cash flows for the year ended December 31, 2013 and for the period from October 1, 2012 (inception) to December 31, 2012, and for the period from October 1, 2012 (inception) to December 31, 2013, and the related notes to the financial statements. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States of America). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Hotelmobi, Inc.as of December 31, 2013 and December 31, 2012, and the results of its operations and its cash flows for the year ended December 31, 2013 and for the period from October 1, 2012 (inception) to December 31, 2012 and from October 1, 2012 (inception) to December 31, 2013, in accordance with accounting principles generally accepted in the United States of America. /s/ Cherry Bekaert LLP Cherry Bekaert LLP Atlanta, GA July 17, 2014 Hotelmobi, Inc. (A Development Stage Entity) Balance Sheets December 31, 2013 and 2012 December 31, December 31, Assets Current Assets Cash $ $ Software development costs - Intangible assets, net Total assets $ $ Liabilities and Stockholders' Equity Current liabilities Accounts payable $ $
